Title: From Thomas Jefferson to André Limozin, 11 November 1785
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Nov. 11. 1785.

I received last night a letter from the Mr. Fitzhughs informing me that the delay of their departure occasioned them to be in want of money. If you will be so good as to furnish them with four hundred livres I will repay it to your bill on me on sight. Be pleased to mention in the bill that it is for so much paid to them by my order. I pray of you the further trouble of delivering them the inclosed letter and have the honour to be with much respect Sir Your most obedient humble servt.,

Th: Jefferson

